EXHIBIT 10.27

Summary of Executive Salary and Bonus Arrangements

The table below summarizes the current annual salary and bonus arrangements we
have with each of our executive officers, and provides information regarding
salary and bonus amounts earned by each of our executive officers in 2005. All
of the compensation arrangements we have with our executive officers, including
with respect to annual salaries and bonuses, are reviewed and may be modified
from time to time by the Compensation Committee of our Board of Directors. The
Compensation Committee approved the annual salary and bonus arrangements noted
in the table below.

We generally pay bonuses, if any, to our executive officers on a quarterly
basis. Certain of our executive officers participate in the executive bonus plan
that was adopted by the Compensation Committee on February 9, 2005, a
description of which is filed as Exhibit 10.29 to the accompanying Annual Report
on Form 10-K. In addition to the bonus arrangements noted in the table below,
all of our executive officers are eligible for discretionary bonuses as
determined from time to time by the Compensation Committee.

We have written employment arrangements with each of our executive officers, and
a copy of each such employment arrangement is filed as an exhibit to the
accompanying Annual Report on Form 10-K. The non-salary and bonus components of
our compensation arrangements with our executive officers, including with
respect to severance, option grants and other benefits, are described in those
respective agreements.

 

Executive Officer

  

Annual

Base Salary

   Bonus

Frank F. Khulusi

     

Chairman, President and Chief Executive Officer

   2006: $800,000(1)
2005: $673,846    2006: (2)
2005: $48,574

Theodore R. Sanders

     

Chief Financial Officer

   2006: $300,000
2005: $300,000    2006: (2)
2005: $15,339

Daniel J. DeVries

     

Executive Vice President—Marketing

   2006: $257,500
2005: $257,500    2006: (2)
2005: $4,601

Kristin M. Rogers

     

Executive Vice President—Sales

   2006: $300,000(3)
2005: $257,500    2006: (2)
2005: $28,760

Robert I. Newton

     

General Counsel

   2006: $250,000
2005: $250,000    2006: (4)
2005: $37,500

--------------------------------------------------------------------------------

(1) On October 28, 2004, the Compensation Committee increased Mr. Khulusi’s
annual base salary from $600,000 to $800,000. In May 2005, Mr. Khulusi
voluntarily elected to reduce his annual base compensation from $800,000 to
$600,000. On March 1, 2006, the Compensation Committee restored the annual base
salary of Mr. Khulusi back to $800,000. No other terms of Mr. Khulusi’s
employment arrangements were modified.

(2) Messrs. Khulusi, Sanders and DeVries and Ms. Rogers are eligible to
participate in our executive bonus plan, pursuant to which a bonus pool is
determined based upon the achievement of specified quantitative criteria and
allocated in the discretion of the Compensation Committee.

(3) On January 31, 2006, the Compensation Committee increased Ms. Rogers’ annual
base salary from $257,500 to $300,000 effective February 1, 2006. No other terms
of Ms. Rogers’ employment arrangements were modified.

(4) Mr. Newton is eligible for an annual bonus of up to $50,000, as well as for
discretionary bonuses as determined from time to time by the Compensation
Committee.